      Case 2:18-cv-01005-RAH-SRW Document 70 Filed 11/10/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ORRILYN MAXWELL                                 )
STALLWORTH,                                     )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )     CASE NO.: 2:18-cv-01005-RAH
                                                )
RODNEY W. HURST,                                )
                                                )
       Defendant.                               )

                                           STATUS REPORT

       COMES NOW Defendant and pursuant to the Court’s order submits this status report as

follows:

       1.      This Court held a teleconference on October 2, 2020 wherein the parties’ counsel

represented that they would investigate the possibility of settlement.

       2.      Since that time, unanticipated and immediate health matters have resulted in

Plaintiff’s’ counsel closing out his law practice, and he is in the process of referring his cases,

including this case, to other attorneys.

       3.      The parties have conferred and agree that they cannot engage in meaningful

settlement discussions at this time. The parties may be able to revisit possibility of settlement once

the Plaintiff has obtained new legal counsel.

       4.      The undersigned Counsel for Defendant attests that Counsel for Plaintiff has been

made aware of the contents of this status report and is in agreement with the same.

       Respectfully submitted this the 10th day of November 2020.

                                                /s/Fred L. Clements, Jr.
                                                FRED L. CLEMENTS (ASB-5682-R39C)
                                                WEBB & ELEY P.C.
      Case 2:18-cv-01005-RAH-SRW Document 70 Filed 11/10/20 Page 2 of 2




                                            7475 Halcyon Pointe Drive (36117)
                                            Post Office Box 240909
                                            Montgomery, Alabama 36124
                                            (334) 262-1850 – T
                                            (334) 262-1772 – F
                                            fclements@webbeley.com


                               CERTIFICATE OF SERVICE

        I hereby certify that on this the 10th day of November, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following:

Michael L. Allsup, Esquire
JACOBY & MEYERS, LLC
1929 3rd Avenue N, Suite 800
Birmingham, Alabama 35203-5009
michael.allsup@jacobymeyers.com

                                            /s/Fred L. Clements, Jr.
                                            OF COUNSEL
